— In an action to foreclose a mortgage, the defendant Fred Werner appeals, as limited by his notice of appeal and brief, from so much of a judgment of the Supreme Court, Suffolk County (Cohalan, J.), entered August 7, 2002, as, after a nonjury trial, determined that Francis D. Pope, Francis D. Pope, Jr., and Daniel S. Pope assumed ownership and control of the defendant 482 Mill Road Associates, Inc., in November 1999.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The determination of a court after a nonjury trial should not be disturbed on appeal unless it is clear that its conclusion could not have been reached under any fair interpretation of the evidence (see Ouziel v Baram, 305 AD2d 564 [2003]). The evidence adduced at trial supported the Supreme Court’s determination that Francis D. Pope, Francis D. Pope, Jr., and Daniel S. Pope assumed ownership and control of the defendant 482 Mill Road Associates, Inc., in November 1999.
Since the defendant 482 Mill Road Associates, Inc., withdrew its appeal from the judgment, its contention that the Supreme *412Court improperly excluded certain evidence at the trial is not properly before this Court (see Lisanti v Belling, 269 AD2d 501 [2000]). McGinity, J.P., Luciano, Schmidt and Rivera, JJ., concur.